                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          ORANGEBURG DIVISION


Anthony Gene Trappier,                    )
                                          )
            Petitioner,                   )
                                          )        C/A No.: 5:18-cv-3205-TLW
      v.                                  )
                                          )
Warden B M Antonelli,                     )
                                          )
            Respondent.                   )
__________________________________________)

                                     ORDER

      Petitioner Anthony Gene Trappier, proceeding pro se, filed this petition

pursuant to 28 U.S.C. § 2254. ECF No. 1. This matter now comes before the Court for

review of the Report and Recommendation (the Report) filed on December 28, 2018,

by United States Magistrate Judge Kaymani D. West, to whom this case was

previously assigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(c), (D.S.C.). ECF No. 15. In the Report, the Magistrate Judge recommends

summarily dismissing the petition. Id. The deadline to object to the Report was

January 11, 2019. However, Petitioner did not file objections to the Report or

otherwise respond.

      The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the
                                         1
recommendations contained in that report. 28 U.S.C. § 636. In the absence of

objections to the Report, this Court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

          The Court has carefully reviewed the Report and relevant filings and notes

that Petitioner has not filed objections to the Report. Therefore, for the reasons

articulated by the Magistrate Judge, it is hereby ORDERED that the Magistrate

Judge’s Report, ECF No. 15, is ACCEPTED, and this action is DISMISSED without

prejudice based on Petitioner’s failure to show that he was in custody under the

conviction or sentence being challenged. 1 See Maleng v. Cook, 490 U.S. 488, 490–91

(1989).

       The Court has reviewed this Petition in accordance with Rule 11 of the Rules

Governing Section 2254 Proceedings. The Court concludes that it is not appropriate

to issue a certificate of appealability as to the issues raised herein. Petitioner is

advised that he may seek a certificate from the Fourth Circuit Court of Appeals under

Rule 22 of the Federal Rules of Appellate Procedure.

       IT IS SO ORDERED.

                                                       s/Terry L. Wooten____________
                                                       Senior United States District Judge
April 10, 2019
Columbia, South Carolina




1
 The Court also notes that Petitioner concedes he has not raised the instant matter in a state post-
conviction motion or habeas petition, and the state courts of appeals have not adjudicated the issues
stated in his § 2254 petition. Therefore, the petition should also be dismissed for Petitioner’s failure
to exhaust his state remedies. ECF No. 1 at 3–6.
                                                   2
